895 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Alfred GOODMAN, Defendant-Appellant.
No. 90-5052.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1990.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that appellant appealed from the denial of a pretrial motion to suppress evidence.  Such an order is not appealable.  See Di Bella v. United States, 369 U.S. 121, 131-32 (1962);  United States v. Regional Consulting Services, 766 F.2d 870, 872-74 (4th Cir.1985);  Sovereign News Co. v. United States, 690 F.2d 569, 571-72 (6th Cir.1982), cert. denied, 464 U.S. 814 (1983);  United States v. Johnson, 690 F.2d 60, 62-63 (3d Cir.1982), cert. denied, 459 U.S. 1214 (1983).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation